Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON


  HILLERY GILLE,                                                              3:17-CV-00899-JE
         Plaintiff,
                                                                    ORDER FOR ATTORNEY
          v.                                                   FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




       The court finds and orders an attorney fee of $3,241.55 pursuant to 42 U.S.C. § 406(b).

The attorney fee of $2,204.05 allowed pursuant to the Equal Access to Justice Act will be refunded

to Plaintiff upon counsel’s receipt of the allowed 406(b) fee awarded.



       Dated this _16th_ day of ___April___, 2019.




                                                     __/s/ John Jelderks______________
                                                     John Jelderks
                                                     United States Magistrate Judge
